PER CURIAM.
Mary Amerson and Michael Alex Hayes appeal the district court’s1 order dismissing, as failing to state a claim or as resjudicata barred, their civil rights action concerning defendants’ handling of matters related to school, custody, and parental rights. Following careful review, we affirm the judgment of the district court for the reasons discussed in the court’s order. See 8th Cir. R. 47B.

. The Honorable James E. Gritzner, United States District Judge for the Southern District of Iowa.